Citation Nr: 0931293	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-06 108 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to January 
1980.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in October 2008.  This matter was 
originally on appeal from an April 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The record reflects that the Veteran 
became a resident of Arizona during the course of this appeal 
and the Phoenix RO assumed jurisdiction.

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 

In the October 2008 decision, the Board determined that new 
and material evidence had not been presented sufficient to 
reopen the Veteran's claim for hepatitis C and denied the 
Veteran's application to reopen his previously disallowed 
claim.  The Board also found that new and material evidence 
had been presented sufficient to reopen the Veteran's claim 
for PTSD and remanded the reopened claim for further 
development.  

While this case was in remand status, the U.S. Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In consideration of the Court's holding, the Board 
has recharacterized the issue as reflected on the title page 
of this decision.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
this case must again be remanded for additional development.

The record reflects that the Veteran reported at the December 
2008 VA mental disorders examination that he was in receipt 
of social security disability benefits for "bipolar and 
mental conditions."  However, the records associated with 
the Veteran's award of social security disability benefits 
are not of record and no attempt to obtain such records has 
been made.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992); 38 C.F.R. § 3.159(c) (2008).  As the Veteran has 
indicated that he is in receipt of social security disability 
benefits due to psychiatric disability, the records are 
clearly relevant to the claim.  Thus, a remand to obtain the 
Veteran's social security disability records is necessary.      

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request a copy of 
their decision as well as copies of any 
medical records used by that agency in 
making a determination on behalf of the 
Veteran for SSA benefits purposes.  Any 
such records received should be associated 
with the Veteran's claims folder.  If the 
search for such records has negative 
results, a statement to that effect should 
be placed in the Veteran's claims folder 
and all procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.  

2.  If SSA records are obtained and 
associated with the claims folder, another 
supplemental opinion should be obtained by 
the December 2008 VA mental disorders 
examiner (or another appropriate examiner, 
if Dr. M.M. is not available). 

Based on his or her review of the claims 
folder to include any records added 
subsequent to the March 2009 supplemental 
opinion, the examiner is asked to provide 
an opinion on whether or not any current 
psychiatric disorder demonstrated by the 
Veteran is at least as likely as not 
(i.e., probability of 50 percent) related 
to active military service. 

The examiner is asked to provide a 
rationale for all opinions expressed as it 
would be helpful for the Board.  

Please send the claims folder to the 
examiner for review.

3.  After additional notification and 
development deemed necessary has been 
accomplished, the Veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




